Per Curiam.
This is a second appeal from a judgment awarded plaintiff against the defendants for one half the amount of taxes, penalties and interest assessed by the Internal Revenue Service for the operation of certain pinball machines. The machines were operated in plaintiff’s place of business under an agreement with the defendant husband, owner of the machines.
The first appeal, Waring v. Lobdell, 63 Wn.2d 532, 387 P.2d 979 (1964), resulted in the case being remanded to the trial court with a direction to make findings of fact and conclusions of law on whether the relief sought by the plaintiff was based upon a contract to engage in a gambling enterprise, the court to take additional evidence pertaining thereto in its discretion.
The trial court found that: “No contract was made by plaintiff or defendant to engage in a gambling enterprise, nor were the machines placed in plaintiff’s premises by defendant used for gambling purposes.”
The court also found that the operation of the machines was pursuant to a joint adventure, the parties agreeing to share equally in all expenses as well as profits. Further, it found that the plaintiff had taken all steps reasonably required of a partner in a joint adventure to dispose of a claim by the United States concerning license fees.
We see no reason to disturb these findings. The judgment of the trial court is affirmed with costs allowed to the plaintiff.